Exhibit 10.6

 

EXECUTION COPY

 

FOURTH AMENDMENT TO RIGHTS AGREEMENT

 

FOURTH AMENDMENT (this “Amendment”), dated as of May 10, 2010, between General
Growth Properties, Inc., a Delaware corporation (the “Company”), and BNY Mellon
Investor Services LLC, a New Jersey limited liability company (the “Rights
Agent”).

 

WITNESSETH:

 

WHEREAS, the Company and the predecessor Rights Agent entered into the Rights
Agreement, dated as of November 18, 1998, as amended by the First Amendment to
the Rights Agreement, dated as of November 10, 1999, the Second Amendment to the
Rights Agreement, dated as of December 31, 2001, and the Third Amendment to the
Rights Agreement, dated as of November 18, 2008 (as so amended, the “Rights
Agreement”);

 

WHEREAS, the Company is a debtor in possession in that certain bankruptcy case
filed under chapter 11 of title 11 of the United States Code on April 16, 2009
in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”), Case No. 09-11977 (ALG);

 

WHEREAS, in connection with the Company’s efforts to recapitalize and emerge
from bankruptcy, and subject to approval by the Bankruptcy Court, the Company
entered into the Cornerstone Agreement, the Fairholme Agreement and the Pershing
Agreement (each as defined below, and collectively, the “Investment Agreements”)
each of which provides for, among other things, the entry by the Company into
the Warrant and Registration Rights Agreement, dated as of May 10, 2010, by and
between the Company and Mellon Investor Services LLC, as it may be further
amended (the “Warrant Agreement”) granting warrants to purchase Common Shares
(as defined in the Rights Agreement) upon the exercise of warrants issued under
the Warrant Agreement;

 

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company may from
time to time supplement or amend the Rights Agreement in accordance with the
provisions of such Section; and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders that the Rights Agreement be
amended as provided herein in connection with the Company entering into the
Investment Agreements and Warrant Agreement to exempt from the application of
the Rights Agreement (i) the acquisition of the warrants and the underlying
securities pursuant to the terms of the Warrant Agreement, (ii) the effect of
any antidilution adjustments to the warrants pursuant to the terms of the
Warrant Agreement, (iii) the ownership of any shares of common stock (the “New
Common Stock”) of a new company that will succeed the Company upon consummation
of the Plan (as defined below) (the “New Company”) by each of the REP Holder,
the Brookfield Holders, Pershing Holders and the Fairholme Holders (each as
defined below) if such shares of

 

--------------------------------------------------------------------------------


 

New Common Stock are deemed to be owned by any of these holders by no action of
their own and (iv) up to a certain amount of additional Common Shares as set
forth below.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the parties hereby agree as follows:

 

Section 1.           Definitions. Capitalized terms used herein without
definition shall have the meanings specified in the Rights Agreement.

 

Section 2.           Section 2. Amendments.  The Rights Agreement shall be
amended as follows:

 

(a) The definition of “Acquiring Person” in the Rights Agreement shall be
amended by deleting the word “and” between the words “plus 1%” and “(ii) a
Homart Holder,”

 

(b) The definition of “Acquiring Person” in the Rights Agreement shall be
further amended by inserting new clauses (iii), (iv) and (v) after the words
“plus 1%” in clause (ii), and the remaining portion of the definition thereafter
shall read in its entirety as follows:

 

“(iii) the REP Holder or all of the Brookfield Holders on an aggregate basis
upon a valid assignment or transfer from the REP Holder, the greater of: (A) 15%
and (B) Beneficial Ownership of such percentage of the then outstanding Common
Shares of the Company or New Common Stock, as applicable, held or issued as
(1) warrants to purchase Common Shares (the “Cornerstone Warrants”) pursuant to
the terms of, and subject to the restrictions contained in, (x) the Cornerstone
Investment Agreement, dated as of March 31, 2010, by and between the Company and
REP Investments LLC, as amended by Amendment No. 1 to the Cornerstone Investment
Agreement, dated as of May 3, 2010, as it may be further amended (the
“Cornerstone Agreement”) and (y) the Warrant Agreement, (2) Common Shares upon
the exercise of the Cornerstone Warrants pursuant to the terms of, and subject
to restrictions contained in, the Cornerstone Agreement and the Warrant
Agreement, (3) warrants to purchase Common Shares upon any antidilution
adjustment of the Cornerstone Warrants pursuant to the terms of, and subject to
restrictions contained in, the Cornerstone Agreement and the Warrant Agreement
and (4) any shares of New Common Stock that the REP Holder or all of the
Brookfield Holders upon a valid assignment or transfer from the REP Holder may
be deemed to own by no actions of its own, (iv) all of the Brookfield Holders on
an aggregate basis, the greater of: (A) 15% and (B) Beneficial Ownership of such
percentage of the then outstanding Common Shares of the Company or New Common
Stock, as applicable, held or issued as (1) shares of New Common Stock that the
Brookfield Holders

 

2

--------------------------------------------------------------------------------


 

may be deemed to own by no actions of their own and (2) up to an additional
2.5%  of the issued and outstanding Common Shares, (v) all of the Pershing
Holders on an aggregate basis, the greater of: (A) 15% and (B) Beneficial
Ownership of such percentage of the then outstanding Common Shares of the
Company or New Common Stock, as applicable, held or issued as (1) warrants to
purchase Common Shares (the “Pershing Warrants”) pursuant to the terms of, and
subject to the restrictions contained in, (x) the Stock Purchase Agreement,
dated as of March 31, 2010, as amended by Amendment No. 1 to the Stock Purchase
Agreement, dated as of May 3, 2010, and as it may be further amended (the
“Pershing Agreement”), by and between the Company and Pershing Square Capital
Management, L.P. on behalf of Pershing Square, L.P., Pershing Square II, L.P.,
Pershing Square International, Ltd. and Pershing Square International V, Ltd.
(collectively, “Pershing”) and (y) the Warrant Agreement, (2) Common Shares upon
the exercise of the Pershing Warrants pursuant to the terms of, and subject to
restrictions contained in, the Pershing Agreement and the Warrant Agreement, and
(3) warrants to purchase Common Shares upon any antidilution adjustment of the
Pershing Warrants pursuant to the terms of, and subject to restrictions
contained in, the Pershing Agreement and the Warrant Agreement, (4) any shares
of New Common Stock that the Pershing Holders may be deemed to own by no actions
of their own and (5) up to an additional 0.714% of the issued and outstanding
Common Shares and (vi) all of the Fairholme Holders on an aggregate basis, the
greater of: (A) 15% and (B) Beneficial Ownership of such percentage of the then
outstanding Common Shares of the Company or New Common Stock, as applicable,
held or issued as (1) warrants to purchase Common Shares (the “Fairholme
Warrants”) pursuant to the terms of, and subject to the restrictions contained
in, (x) the Stock Purchase Agreement, dated as of March 31, 2010, as amended by
Amendment No. 1 to the Stock Purchase Agreement, dated as of May 3, 2010, and as
it may be further amended (the “Fairholme Agreement”), by and between the
Company and The Fairholme Fund, a series of Fairholme Funds, Inc., and Fairholme
Focused Income Fund, a series of Fairholme Funds, Inc. (collectively,
“Fairholme”) and (y) the Warrant Agreement, (2) Common Shares upon exercise of
the Fairholme Warrants pursuant to the terms of, and subject to restrictions
contained in, the Fairholme Agreement and the Warrant Agreement, (3) warrants to
purchase Common Shares upon any antidilution adjustment of the Fairholme
Warrants pursuant to the terms of, and subject to restrictions contained in, the
Fairholme Agreement and the Warrant Agreement, (4) any shares of New Common
Stock that the Fairholme Holders may be deemed to own by no actions of their own
and (5) up to an additional 1.786% of the issued and outstanding Common Shares,
(the limits on ownership described in clauses (i), (ii), (iii), (iv), (v) and
(vi) being referred to as the “Grandfathered Limits”), but shall not include
(1) the

 

3

--------------------------------------------------------------------------------


 

Company, (2) any Subsidiary of the Company, (3) any employee benefit plan of the
Company or any Subsidiary of the Company, or (4) any entity holding Common
Shares for or pursuant to the terms of any such employee benefit plan. 
Notwithstanding the foregoing, (x) no Person shall become an “Acquiring Person”
as the result of an acquisition of Common Shares by the Company which, by
reducing the number of shares outstanding, increases the proportionate number of
shares beneficially owned by such Person to 15% (or such other percentage as
would otherwise result in such person becoming an Acquiring Person) or more of
the Common Shares of the Company then outstanding; provided, however, that if a
Person shall so become the Beneficial Owner of 15% (or such other percentage) or
more of the Common Shares of the Company then outstanding by reason of an
acquisition of Common Shares by the Company and shall, after such share
purchases by the Company, become the Beneficial Owner of an additional
percentage of the outstanding Common Shares of the Company in excess of the
additional percentage permitted to be acquired by such Person, then such Person
shall be deemed to be an “Acquiring Person”; and (y) if the Board of Directors
of the Company determines in good faith that a Person who would otherwise be an
“Acquiring Person,” as defined pursuant to the foregoing provisions of this
paragraph, has become such inadvertently, and such Person divests as promptly as
practicable a sufficient number of Common Shares so that such Person would no
longer be an “Acquiring Person,” as defined pursuant to the foregoing provisions
of this paragraph, then such Person shall not be deemed to have become an
“Acquiring Person” for any purposes of this Agreement.”

 

(c) The definition of “Grandfathered Stockholders” in the Rights Agreement shall
be amended by deleting the word “and” between the words “(each, a “Bucksbaum
Holder”);” and “(ii) the holders of shares,” and inserting a “;” in replacement
of the word “and”

 

(d) The definition of “Grandfathered Stockholders” in the Rights Agreement shall
be further amended by deleting the “.” at the end of such definition and adding
new clauses (iii), (iv), (v) and (vi) which shall read in their entirety as
follows:

 

“(iii) REP Investments LLC, a Delaware limited liability company (the “REP
Holder”); (iv) all of the Brookfield Consortium Members (as defined in the
Cornerstone Agreement) (the “Brookfield Holders”) (v) Pershing Square, L.P., a
Delaware limited partnership, Pershing Square II, L.P., a Delaware limited
partnership, Pershing Square International, Ltd., a Cayman Islands exempted
company, and Pershing Square International V, Ltd., a Cayman Islands exempted
company, and the investment manager and controlled Affiliates (controlled
Affiliates shall have the meaning in the Pershing Agreement) of each of Pershing
Square, L.P., Pershing

 

4

--------------------------------------------------------------------------------


 

Square II, L.P., Pershing Square International, Ltd. and Pershing Square
International V, Ltd. (each, a “Pershing Holder” and collectively, the “Pershing
Holders”) and (vi) The Fairholme Fund, a series of Fairholme Funds, Inc., a
Maryland corporation, Fairholme Focused Income Fund, a series of Fairholme
Funds, Inc., and the investment manager and controlled Affiliates (controlled
Affiliates shall have the meaning in the Fairholme Agreement) of each of The
Fairholme Fund and Fairholme Focused Income Fund (each, a “Fairholme Holder” and
collectively, the “Fairholme Holders”).”

 

(e) The definition of “Plan” in the Rights Agreement shall have the meaning set
forth in the Cornerstone Agreement.

 

(f) The definition of “Shares Acquisition Date” in the Rights Agreement shall be
amended by adding a sentence at the end of the current definition such that the
definition of Shares Acquisition Date reads in its entirety as follows:

 

“ “Shares Acquisition Date” shall mean the earlier of the date of (i) the public
announcement by the Company or an Acquiring Person that an Acquiring Person has
become such or (ii) the public disclosure of facts by the Company or an
Acquiring Person indicating that an Acquiring Person has become such.  For the
avoidance of doubt, neither (a) the acquisition of the Cornerstone Warrants,
Pershing Warrants or Fairholme Warrants by the REP Holder or the Brookfield
Holders upon a valid assignment or transfer from the REP Holder, any of the
Pershing Holders or any of the Fairholme Holders, (b) the acquisition of Common
Shares through the exercise of the Cornerstone Warrants, Pershing Warrants or
Fairholme Warrants by the REP Holder or the Brookfield Holders upon a valid
assignment or transfer from the REP Holder, any of the Pershing Holders or any
of the Fairholme Holders, respectively, nor (c) the acquisition of up to an
additional 2.5% of the issued and outstanding Common Shares by the Brookfield
Holders, the acquisition of up to 0.714% of the issued and outstanding Common
Shares by the Pershing Holders, nor the acquisition of up to an additional
1.786% of the issued and outstanding Common Shares by the Fairholme Holders
shall result in a Shares Acquisition Date.”

 

(g) Section 3(a) of the Rights Agreement shall be amended by replacing the term
“Grandfathered Shareholders” with the term “Grandfathered Stockholders” in the
sentence thereof.

 

(h) Section 3(a) of the Rights Agreement shall be further amended by adding the
following two sentences at the end of this section:

 

5

--------------------------------------------------------------------------------


 

“For the avoidance of doubt, because the transactions specifically contemplated
by the Cornerstone Agreement, the Fairholme Agreement, the Pershing Agreement
and the Warrant Agreement shall not result in a Shares Acquisition Date, neither
(a) the acquisition of the Cornerstone Warrants, Pershing Warrants or Fairholme
Warrants by the REP Holder, the Pershing Holders or the Fairholme Holders,
(b) the acquisition of Common Shares through the exercise of the Cornerstone
Warrants, Pershing Warrants or Fairholme Warrants by the REP Holder, any of the
Pershing Holders or any of the Fairholme Holders, respectively, nor (c) the
acquisition of up to an additional 2.5% of the issued and outstanding Common
Shares by the Brookfield Holders, the acquisition of up to 0.714% of the issued
and outstanding Common Shares by the Pershing Holders, nor the acquisition of up
to an additional 1.786% of the issued and outstanding Common Shares by the
Fairholme Holders, shall result in a Distribution Date.  For the further
avoidance of doubt, because the transactions specifically contemplated by the
Cornerstone Agreement, the Fairholme Agreement, the Pershing Agreement and the
Warrant Agreement shall not result in a Distribution Date, neither (a) the
acquisition of the Cornerstone Warrants, Pershing Warrants or Fairholme Warrants
by the REP Holder, any of the Pershing Holders or any of the Fairholme Holders,
(b) the acquisition of Common Shares through the exercise of the Cornerstone
Warrants, Pershing Warrants or Fairholme Warrants by the REP Holder, any of the
Pershing Holders or any of the Fairholme Holders, respectively, nor (c) the
acquisition of up to an additional 2.5% of the issued and outstanding Common
Shares by the Brookfield Holders, the acquisition of up to 0.714% of the issued
and outstanding Common Shares by the Pershing Holders, nor the acquisition of up
to an additional 1.786% of the issued and outstanding Common Shares by the
Fairholme Holders, shall result in the issuance of Right Certificates that are
separate from the certificates for Common Shares.”

 

Section 3.           Governing Law. This Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed and construed in accordance with the laws of such State applicable
to contracts to be made and performed entirely within such State.

 

Section 4.           Counterparts. This Amendment may be executed in any number
of counterparts and each of such counterparts shall for all purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument.

 

Section 5.           Ratification. Except as expressly provided herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Rights Agreement, all of which are ratified and confirmed in
all respects and shall continue in

 

6

--------------------------------------------------------------------------------


 

full force and effect.  Without limiting the foregoing, the Rights Agent shall
not be subject to, nor required to interpret or comply with, or determine if any
other Person has complied with, the Investment Agreements or the Warrant
Agreement, even though reference thereto may be made in this Amendment.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and their respective corporate seals to be hereunder affixed and
attested, all as of the day and year first above written.

 

 

Attest:

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

By: Linda J. Wight

By: Adam Metz

Name: Linda J. Wight

Name: Adam Metz

Title: Vice President & Assistant Secretary

Title: Chief Executive Officer

 

 

 

 

Attest:

BNY MELLON INVESTOR SERVICES LLC, as Rights Agent

 

 

 

 

By: George Drake

By: Thomas Blatchford

Name: George Drake

Name: Thomas Blatchford

Title: Relationship Manager

Title: Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------